Citation Nr: 1734847	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael D.J. Eisenburg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Louisville, Kentucky, currently has jurisdiction over the appeal.

In May 2013, the Board remanded the TDIU issue for a Board hearing, in accordance with the Veteran's request in his January 2012 Substantive Appeal. 
In August 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

In April 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.

The Board acknowledges that the issues of entitlement to service connection for a traumatic brain injury, entitlement to service connection for an eye disorder, entitlement to service connection for hearing loss, entitlement to service connection for hypertension, entitlement to service connection for erectile dysfunction, entitlement to service connection for sleep apnea, and entitlement to a temporary total rating for hospitalization have been certified to the Board.  However, all of these issues are awaiting the scheduling of a Board videoconference hearing by the AOJ.  As such, the Board will not accept jurisdiction over the issues at this time, but the issues will be the subject of a subsequent Board decision.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression, a skin disorder other than pseudofolliculitis barbae, and a back disorder will be addressed in a separate decision by the VLJ who conducted the February 2011 hearing only and will not be addressed by the undersigned VLJ.  See 38 C F R §§ 19.3(a), 20.707 (2016); see also Arneson v Shinseki, 24 Vet App 379 (2011).
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board previously remanded this issue for a Supplemental Statement of the Case (SSOC) in April 2014.  Upon remand, the RO issued a Statement of the Case (SOC) in November 2016.  In response, the Veteran submitted another Substantive Appeal (on VA Form 9) in January 2017.  On his VA Form 9, the Veteran requested another Board videoconference hearing to testify on this issue currently on appeal.  To date, the Veteran has not been afforded this hearing.  While it appears that the hearing conducted in August 2013 included the issue of TDIU, the issue was not directly addressed for reasons discussed in the remand.  He is entitled to a hearing at every stage of the appeal.  Cook v. Synder, 28 Vet. App. 330 (2017); see 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.707, 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO in Louisville, Kentucky, to testify on his TDIU issue.  After the Board hearing is conducted, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




